Citation Nr: 0603205	
Decision Date: 02/03/06    Archive Date: 02/15/06

DOCKET NO.  02-01 511	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Huntington, West Virginia


THE ISSUE

Entitlement to a disability rating in excess of 10 percent 
for service-connected Wolfe-Parkinson-White Syndrome with 
Syncope.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant and his wife


ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel

INTRODUCTION

The appellant had active military service from May 1988 to 
September 1991.

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an October 1999 RO rating 
action that denied service connection for a rating in excess 
of 10 percent disabling for service-connected Wolfe-
Parkinson-White Syndrome with syncope, and that also denied 
service connection for tinnitus.  The appellant filed a 
Notice of Disagreement (NOD) in October 2000, and the RO 
issued a Statement of the Case (SOC) in November 2001.  The 
appellant perfected his appeal by filing a VA Form 9 (Appeal 
to the Board of Veterans Appeals) in January 2002.

The RO granted service connection for tinnitus by a rating 
decision in September 2005, during the pendancy of this 
appeal, so that issue is no longer before the Board.  The 
appellant submitted a letter to the Board in December 2005 
that appears to be a claim for increased initial rating for 
tinnitus, but since that issue has not yet been adjudicated 
by the Agency of Original Jurisdiction it is hereby referred 
to the RO for appropriate action.

In July 2004, the appellant and his wife testified during a 
hearing before the undersigned Veterans Law Judge in 
Washington, D.C.; and a transcript of the testimony is of 
record.  During the hearing, the appellant submitted 
additional evidence directly to the undersigned, and waived 
initial consideration of the evidence by the RO; the 
appellant's waiver and additional evidence are also of 
record.  The Board accepts this evidence for inclusion in the 
record.  See 38 C.F.R. § 20.800 (2005).

For the reasons expressed below, this appeal is being 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  VA will notify the appellant when further 
action, on his part, is required.
 


REMAND

Unfortunately, the Board's review of the claims file reveals 
that further RO action on the appellant's claim for increased 
rating in excess of 10 percent for service-connected Wolfe-
Parkinson-White Syndrome with syncope is warranted, even 
though such action will, regrettably, further delay a final 
decision on the appellant's claim.  In this case, the Board 
finds that further evidentiary development is necessary in 
order to fairly adjudicate the claim.

The Board remanded the claim for further development in 
October 2004.  Review of the RO's September 2005 Supplemental 
SOC (SSOC) of shows that the actions directed by the Board 
were not fully accomplished.  A remand by the Board confers 
upon the claimant, as a matter of law, the right to 
compliance with the remand order.  Stegall v. West, 11 Vet. 
App. 268 (1998).  Where the remand orders of the Board were 
not complied with, the Board itself errs in failing to insure 
compliance; in such situations the Board must remand back to 
RO for further development.

The Board's remand in October 2004 pointed out that the 
rating criteria for evaluating heart diseases changed 
effective January 12, 1998; see 62 Fed. Reg. 65207-65224 
(1997) (codified at 38 C.F.R. § 4.104).  As adjudication of 
the claim must involve consideration of the former and 
revised applicable criteria, with due consideration given to 
the effective date of the revised criteria, the Board's 
remand instructed the RO to document its specific 
consideration of all applicable former and revised rating 
criteria (to include pursuant to alternative diagnostic 
codes) for evaluating the disability.  However, the September 
2005 SSOC simply stated that the evidence did not show 
current symptoms of Wolfe-Parkinson-White Syndrome and denied 
increased rating, without discussion of the former and 
revised rating criteria as required by the Board's remand.  
The Board notes that the concurrent September 2005 rating 
decision (which granted service connection for tinnitus) 
contains a pen-and-ink change of the rating criteria for 
Wolfe-Parkinson-White Syndrome from the previous Diagnostic 
Code 7099-7013 to new rating under Diagnostic Code 6299-6204, 
without any explanation for the rationale behind the change 
in diagnostic code.

Under these circumstances, the Board finds that the claim 
must be remanded for compliance with the instructions of the 
Board's previous remand of October 2004.  

In a related matter, the appellant has asserted that his 
service-connected syncope should be rated as hypertensive 
heart disease rather than as Wolfe-Parkinson-White Syndrome.  
See the transcript of the appellant's July 2004 testimony 
before the Board, pages 17-18, and the appellant's submission 
to the Board during that hearing, pages 7-8.  Accordingly, 
the RO's consideration of alternative diagnostic codes should 
specifically address whether Diagnostic Code 7007 
(hypertensive heart disease) provides appropriate current 
alternative criteria for rating this disability.   

To ensure that all due process requirements are met, the RO 
should also give the appellant another opportunity to submit 
information and/or evidence pertinent to the claim for 
increased rating under appeal.  The RO's notice letter to the 
appellant should explain that the appellant has a full one-
year period for response.  See 38 U.S.C.A. §  5103(b)(1) 
(West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West. 
Supp. 2004) (amending the relevant statute to clarify that VA 
may make a decision on a claim prior to the expiration of the 
one-year notice period).  The RO should also request that the 
appellant furnish all pertinent evidence in his possession 
regarding his service-connected heart condition that is not 
already on file with VA.  After providing the appropriate 
notice, the RO should attempt to obtain any additional 
evidence for which the appellant provides sufficient 
information, and, if needed, authorization, following the 
procedures prescribed in 38 C.F.R. § 3.159 (2005).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103 and 5103A (West 2002) and 38 C.F.R. § 
3.159 (2005).  However, identification of specific actions 
requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Therefore, in addition to 
complying with the specific actions requested below, the RO 
should also take any other notification and/or development 
action required by the VCAA prior to adjudicating the claim 
on appeal.  In addition to that noted above, for the sake of 
efficiency, adjudication of the claim should include 
consideration of evidence received during the Board hearing, 
notwithstanding the veteran's waiver of RO consideration of 
that evidence. 

In view of the foregoing, this matter is hereby REMANDED to 
the RO, via the AMC, for the following actions:

1.  The RO should send to the appellant 
and his representative a letter 
requesting that the appellant provide 
sufficient information, and as 
necessary signed authorization, to 
enable RO to obtain any additional 
evidence that is pertinent to his claim 
on appeal that is not currently of 
record.  The RO should also invite the 
appellant to submit all pertinent 
evidence in his possession, and explain 
the type of evidence that it is his 
ultimate responsibility to submit.  The 
RO's letter should clearly explain to 
the appellant that he has a full one-
year period to respond, although VA may 
decide the claim within the one-year 
period.

2.  If the appellant responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the appellant and 
his representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after a reasonable time period 
for the appellant's response has 
expired, the RO should readjudicate the 
claim for increased rating in excess of 
10 percent for service-connected Wolfe-
Parkinson-White Syndrome with syncope, 
in light of all pertinent evidence (to 
include that submitted during the July 
2004 Board hearing) and legal 
authority.  The RO must document its 
specific consideration of all 
applicable former and revised rating 
criteria for evaluating this 
disability, to include pursuant to 
alternative diagnostic codes, in 
compliance with the instructions of the 
Board's October 2004 remand.  The RO 
should also specifically address 
whether alternative application of the 
current Diagnostic Code 7007 
(hypertensive heart disease), and 
recharactization of the service-
connected disability is appropriate. 

4.  If any benefit sought on appeal 
remains denied, the RO should furnish 
to the appellant and his representative 
a SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response before 
the claims file is returned to the 
Board for further appellate 
consideration.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The appellant need take no 
further action until he is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2005).
 
 
 
 


